UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BARBARA COPELAND, )
Plaintiff,
v. Civil Case No. 14-1708 (RJL)
DISTRICT OF COLUMBIA,
Defendant.
MEMORANDUM OPINION

 

(December 22" $0) [Dkt. # 47]

Plaintiff Barbara Copeland (“Copeland” or “plaintiff’”) worked as a Correction
Treatment Specialist at the District of Columbia Department of Corrections (“DOC”)
between 1988 and 2017. Plaintiff brings this suit against the District of Columbia (“the
District” or “defendant”) under Title VII of the Civil Rights Act of 1964, alleging hostile
work environment sexual harassment, quid pro quo sexual harassment, and retaliation
based on the alleged conduct of one of her supervisors, James Riddick (“Riddick”). Before
this Court is the District’s motion for summary judgment. Def.’s Mot. for Summ. J. [Dkt.
# 47] (“Def.’s Mot.”). For the following reasons, defendant’s motion for summary
judgment [Dkt. # 47] is GRANTED as to all three counts in plaintiff's Amended

Complaint [Dkt. # 8].
BACKGROUND
From 1988 to 2017, plaintiff worked as a correction treatment specialist with the
District of Columbia Department of Corrections. Def.’s Att. 1 (““Def.’s Stmt. of Facts”) at
4 1-2 [Dkt. # 47-1] (citing Def.’s Ex. 1 (Pl. Dep. P12:5-19) [Dkt. # 47-3]). As a correction
treatment specialist, plaintiff provided inmates with certain services, such as intake
interviews, counseling sessions, parole and pre-release information, and inmate
assessments. Jd. ¥ 3 (citing Def.’s Ex. 2 (Position Description) [Dkt. # 47-4]).

A. Alleged Incidents of Harassment and Retaliation.

Between 2010 and early 2012 James Riddick was plaintiffs immediate supervisor.!
Id. 4 4. Copeland’s present lawsuit against the District contains multiple alleged incidents
of inappropriate comments by Riddick to Copeland and others and subsequent retaliation
by Riddick against Copeland when she reported him for one of those comments. See Am.
Compl. In the present motion, the District does not contest—nor does it concede—that
these incidents occurred. Rather, the District argues that Copeland is not entitled to recover
under Title VII even if they did occur. As such, I will describe the incidents of harassment
and retaliation as Copeland describes them in her complaint and deposition testimony.

On January 26, 2012, Copeland alleges that Riddick told her, “You have to kiss me
in order to get a job,” during a discussion of Copeland’s interest in a new position and her

employment evaluation (“kiss me” comment). Jd. | 8; Pl. Dep. 16:10-15. A week later,

 

' As the District explains in its motion, the record is unclear as to when Riddick began
supervising Copeland. Def.’s Mot. at 2 n.1. But the District agrees that Riddick was
Copeland’s supervisor “[d]uring the relevant period.” Jd. at 2.
Copeland reported Riddick’s “kiss me” comment in an email between her, Riddick, and
Special Assistant to the Deputy Director Leona Bennett (“Bennett”). Def.’s Ex. 9 (Email
from Copeland to J. Riddick (Jan. 2012)) [Dkt. # 47-11]. The next day, DOC’s Deputy
Director of Operations, Carolyn Cross, issued cease and desist orders to both Copeland and
Riddick, ordering them to avoid contact with each other, and Bennett assigned Copeland a
new supervisor. Def.’s Stmt. of Facts 44 18-20 (citing Def.’s Ex. 11 (P1.’s Cease and Desist
Order) [Dkt. # 47-13]; Def.’s Ex. 12 (Supervisor Guidance Memorandum) [Dkt. # 47-14]).

Copeland claims that Riddick retaliated against her because she reported the “kiss
me” comment by: (1) increasing her workload by abruptly assigning her to a new unit,
resulting in a backup in her assignments; (2) denying her the opportunity to apply to jobs
in other places successfully; (3) denying her request for a lateral transfer into a less stressful
unit within DOC; (4) denying her request for FMLA leave; (5) downgrading her
performance reviews; (6) denying her request for drug counseling training. See Am.
Compl. 4 30; Pl. Dep. P164:17-P166:6.

At a holiday luncheon on December 21, 2012, Copeland claims that Riddick was
looking for a seat, and when co-workers told Riddick that an empty seat was reserved for
another co-worker, Winfred Hawkins, Riddick stated that Hawkins—a female employee—
could sit on his lap (“sit on lap” comment). Jd. ¥ 14; Def.’s Ex. 3 (Employee Report of
Significant Incident/Extraordinary Occurrences) [Dkt. # 47-5]; Def.’s Ex. 4 (Charge of

Discrimination) [Dkt. # 47-6].?_ Riddick’s “sit on lap” comment was not directed at

 

* Contrary to Copeland’s Employee Report of Significant Incident/Extraordinary
Occurrences and COD, her Amended Complaint states, “Riddick suggested that /p/laintiff;

3
Copeland. Def.’s Ex. 3; Def.’s Ex. 4; Pl. Dep. P89:8-15. Rather, Copeland alleges that
she was merely present when Riddick made the comment, Pl. Dep. P89:8-15, and she
deemed the comment “offensive.” Am. Compl. § 14.

Ten days later, Copeland filed an Employee Report of Significant
Incident/Extraordinary Occurrence regarding Riddick’s alleged “sit on lap” comment.
Def.’s Stmt. of Facts 7 (citing Def.’s Ex. 3). In January 2013, a DOC Equal Employment
Opportunity (“EEO”) Investigator, Wanda Patten (“Patten”), interviewed Copeland about
the “sit on lap” comment, and Copeland apparently reported “other inappropriate
comments by Mr. Riddick directed towards her [] which she deemed to be sexual
harassment which she reported up the chain for investigation.” Jd. 10 (citing Def.’s Ex. 5
(Employee Misconduct Memorandum) [Dkt. # 47-7]). Patten’s report states that the “sit
on lap” incident was referred to another officer for further handling, Def.’s Ex. 5, but it is
unclear from the record if anything happened as a result of this report.

In September 2013, Copeland alleges that Riddick walked closely behind her and
stated, “All of the case managers have big butts, except for you” (“big butts” comment).
Am. Compl. § 16. Copeland felt as if Riddick was disrobing her with this comment. Jd.

Between February 10 and February 20, 2014, an investigator from PEEMPT—an

independent contractor responsible for investigating sexual harassment complaints within

 

could sit on a fellow female employee’s lap, which [p]laintiff deemed offensive.” Am.
Compl. 4 14 (emphasis added). But—consistent with her COD and Employee Report of
Significant Incident/Extraordinary Occurrences—Copeland’s deposition makes clear that
Riddick asked Hawkins to sit on Riddick’s lap. Pl. Dep. P89:8-15.
DOC—attempted to contact Copeland regarding a complaint. Def.’s Stmt. of Facts ¥ 45
(citing Def.’s Ex. 27 (Email from W. Johnson to T. Martin (Feb. 21, 2014) [Dkt. # 47-28]).
It is unclear from the record which allegations PREEMPT was investigating at this time
and whether those allegations stemmed from a new complaint filed in 2014 or one of
Copeland’s prior complaints in 2012. See Def.’s Mot. at 29; Pi. Dep. P123:20-P124:1.
Copeland testified that she did not communicate with the PREEMPT investigator because
she already had a lawyer and thought it was unnecessary. Pl. Dep. P123:14-19; see also
Def.’s Ex. 27. PREEMPT ultimately dismissed the complaint “[b]ecause [Copeland] ha[d]
not proffered sufficient evidence to PREEMPT to support [her] claim of sexual
harassment.” Def.’s Ex. 28 (Ltr. from T. Martin to B. Copeland (March 20, 2014)) [Dkt.
# 47-29].

In addition, Copeland asserts that Riddick made other inappropriate comments to
her, including: “You still got it after all these years” (“still got it” comment), Am. Compl.
419; Pl. Dep. 33:10-17; “Lift up your jacket and let me see what you’re working with” (“lift
up your jacket” comment), Pl. Dep. P37:12-15; “Your hair is beautiful,” id. P100:16-
P101:9; and “You look good in your clothes” (“you look good” comment), id. Copeland
testified that she cannot recall exactly when these comments were made, but that Riddick
made these comments “every so often,” which—according to Copeland—means about
every six months. /d. P36:18-P37:4. Finally, Copeland alleges that Riddick repeatedly

asked Copeland to go “hand dancing”? with him at a club. Am. Compl. § 15; Pl. Dep.

 

3 “Hand dancing”—also called “D.C. hand dancing”-—is a “contemporary, improvisational
form of swing style partner dancing developed in the Washington, D.C. area in the early

5
P102:7-17. According to Copeland, these requests came “sporadically” on Fridays after
work. Pl. Dep. P103:3-8.

On March 8, 2014, Copeland filed a Charge of Discrimination (“COD”) with the
Equal Employment Opportunity Commission (“EEOC”), listing two incidents—the
January 25, 2012 “kiss me” comment and the December 21, 2012 “sit on lap” comment—
along with a retaliatory act of being “placed on double duty” on November 24, 2013. Def.’s
Stmt. of Facts F§ 8-9 (citing Def.’s Ex. 4 (EEOC no. 570-2014-00077) [Dkt. # 47-6]).
Copeland indicated on the COD that the basis for her claims was her race, color, sex, age,
and retaliation.* Def.’s Ex. 4.

B. Procedural History.

On October 17, 2014, Copeland filed a complaint pro se against DOC. See Compl.
[Dkt. # 1]. DOC moved to dismiss the complaint, arguing that it was non-sui juris because
DOC was a subordinate agency of the District. Def.’s Mot. to Dismiss [Dkt. # 5]. While
that motion was pending, Copeland retained counsel and filed a First Amended Complaint,
naming the District as the only defendant. Notice of Appearance [Dkt. # 6]; Am. Compl.

Copeland’s Amended Complaint raises three claims under Title VII. Am. Compl.

{| 18-31. In Count I (Hostile Work Environment Sexual Harassment), Copeland contends

 

1950s by African Americans” that “evolved from the early Lindy hop and jitterbug dance
styles of the 1930s and 1940s.” The National Hand Dance Association, The Kennedy
Center, https://www.kennedy-center.org/artists/t/ta-tn/-the-national-hand-dance-
association/ (last visited Dec. 15, 2020).

* There are no allegations in the Amended Complaint concerning race, color, or age.
that Riddick “repeatedly made comments and advances toward [p]laintiff in a sexually
offensive matter, thus creating a blatantly hostile work environment.” Jd. § 21. As for
Count II (Quid Pro Quo Sexual Harassment), Copeland alleges that Riddick’s comment—
“you need to kiss me in order to get the job”—was a quid pro quo requesting sexual favor
in exchange for assistance in Copeland’s application to a different job. /d. ¥ 25. Finally,
Count III (Retaliation) alleges multiple incidents of retaliation after Copeland reported the
“kiss me” comment. Jd. ¢ 30.

The parties undertook a lengthy period of discovery from November 2015 to
February 2020. The District moved for summary judgment on April 24, 2020. The
District’s motion is now ripe for review.

ANALYSIS
I. Standard of Review

Under Federal Rule of Civil Procedure 56(a), a moving party is entitled to summary
judgment when—after reviewing the pleadings, discovery and disclosure materials on file,
and any affidavits—there is “no genuine dispute as to any material fact.” Fed. R. Civ.
P. 56(a). A dispute is “genuine” when “the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986). And a fact is “material” when it “may affect the outcome of the litigation.”
Montgomery v. Risen, 875 F.3d 709, 713 (D.C. Cir. 2017). When evaluating a motion for
summary judgment, a court must “examine the facts in the record and all reasonable
inferences derived therefrom in a light most favorable to the nonmoving party.” Robinson

v. Pezzat, 818 F.3d 1, 8 (D.C. Cir. 2016) (quotations omitted).

7
The movant bears the initial burden of identifying evidence demonstrating that there
is no genuine dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). The movant—here, defendant—can satisfy that burden by “citing to particular
facts of materials in the record” or by “showing that the materials cited do not establish”
the “presence of a genuine dispute.” Fed. R. Civ. P. 56(c). If the movant meets this initial
burden, the burden shifts to the nonmoving party—here, plaintiff—to identify “specific
facts showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S. at 324
(quotations omitted). But the nonmoving party must come forward with more than “a
scintilla of evidence” or the “mere allegations or denials” in her pleadings in order to
establish a genuine issue of material fact. Anderson, 477 U.S. at 248, 252. If the
nonmoving party fails to come forward with such evidence, the moving party may prevail,
citing “failure of proof.” Celotex Corp., 477 U.S. at 323.

IL Exhaustion of Administrative Remedies.

The District first argues that it is entitled to judgment as a matter of law because
Copeland failed to exhaust her administrative remedies. Def.’s Mot. at 15. Generally, ‘all
Title VII claims require that the plaintiff “exhaust” her administrative remedies for each
act of unlawful discrimination or retaliation by filing a timely Charge of Discrimination
(“COD”) with the EEOC. 42 U.S.C. § 2000e-5(e); Nat’l R.R. Passenger Corp. v. Morgan,
536 U.S. 101, 109-10 (2002). Because the District of Columbia has entered into a “work-
sharing agreement” between the EEOC and a local fair employment practices office, the

parties agree that the time period in which a plaintiff must file a COD is 300-days. Def.’s
Mot. at 15-16; see generally P\.’s Mem. in Opp. [Dkt. # 49] (“Pl.’s Opp.) (not disputing
the timeline).

In this case, the District argues that some of the discrete incidents of discrimination
or retaliation in Copeland’s COD were outside of the 300-day filing period and, thus, are
time barred. Def.’s Mot. at 15-20. Copeland filed her COD on March 8, 2014 with the
EEOC. Def.’s Stmt. of Facts { 8; Def.’s Ex. 4. According to the District, anything
occurring prior to 300 days before March 8, 2014—1.e. May 12, 2013—is time barred.
Specifically, the District avers that the two acts of discrimination listed on her COD—the
January 25, 2012 “kiss me” comment and the December 21, 2012 “sit on lap” comment—
and two discrete acts of retaliation are time barred. Def.’s Mot. at 17-18. I will evaluate
each of these arguments as they relate to Copeland’s claims because the nature of her
claims affects the outcome of this argument.

A. Plaintiff Exhausted Her Administrative Remedies Concerning Her
Hostile Work Environment Claim (Count I).

The applicable rules for timeliness of a hostile work environment claim are different
than discrete acts of harassment or retaliation because hostile work environment claims are
“composed of a series of separate acts that collectively constitute one ‘unlawful
employment practice.’” Wise v. Ferriero, 999 F. Supp. 2d 286, 294 (D.D.C. 2013) (quoting
Morgan, 536 U.S. at 117). For a hostile work environment claim to be timely filed, plaintiff
must demonstrate that at least one “act contributing to the claim occurs within the filing
period,” even if other “component acts of hostile work environment fall outside the

statutory time period.” Morgan, 536 U.S. at 117.
Here, Copeland’s Amended Complaint alleges at least one incident in her hostile
work environment claim that fell within the filing period (i.e. after May 12, 2013): the “big
butts” comment in September 2013.° Am. Compl. § 16; Pl. Dep. P106:10-17. This incident
is “part of the same unlawful employment practice,” namely Copeland’s allegations that
Riddick repeatedly made inappropriate comments to and advances on Copeland that
amounted to a hostile work environment. See Morgan, 536 U.S. at 122. Because at least
one act that constitutes part of Copeland’s hostile work environment claim fell within the
filing period, her claim is not time barred.°

B. Plaintiff Failed to Exhaust Her Administrative Remedies Concerning
Her Quid Pro Quo Claim (Count II).

The District contends that Copeland’s quid pro quo claim in Count II is time barred
because Copeland did not file her COD within 300 days of the only alleged request for
sexual favor—te “kiss me” comment. Def.’s Mot. at 17. Unfortunately for plaintiff,

defendant is correct.

 

> Copeland also testified that Riddick made other comments, such as the “hair is beautiful”
and “good in your clothes” comments, about every six months, including in the time period
between December 2012 and September 2013. Pl. Dep. P36:18-P37:4. A reasonable
inference from this testimony is that at least some of these comments fell after May 12,
2013.

© To be sure, the two discriminatory acts specifically listed on Copeland’s COD occurred
well outside the filing period. But the District does not contend that the allegations in
Copeland’s Amended Complaint that fell within the filing period are not “adequately linked
into a coherent hostile environment claim” with the allegations listed in the COD. See
Baird v. Gotbaum, 662 F.3d 1246,1251 (D.C. Cir. 2011).

10
Under Title VII, a plaintiff claiming guid pro quo sexual harassment must prove,
among other elements, that she was subjected to unwelcome sexual advances or requests
for sexual favors. Norris v. Washington Metro. Area Transit Auth., 342 F. Supp. 3d 97,
121 (D.D.C. 2018). Here, Copeland only alleges one unwelcome sexual advance or request
for sexual favor in Count IJ: Riddick’s alleged comment, “You have to kiss me in order to
get a job,” which occurred in Tanuary 2012. Am. Compl. ¥ 25. Copeland filed her COD
in March 2014—over two years after this alleged comment and well after the 300-day
filing period—thus, making this claim untimely.

Copeland counters by arguing that “Riddick’s conduct[] was ongoing in nature such
that [p]laintiff’s protected disclosures to DOC administrators were continuous thus not
barred by the typical exhaustion period.” Pl.’s Opp. at 16. As a factual matter, Copeland
fails to raise any facts that incorporate any of her other allegations into her guid pro quo
claim. As a legal matter, while Copeland’s argument that Riddick’s conduct was ongoing
is relevant to the timeliness of her hostile work environment claim, it is irrelevant to the
timeliness of her guid pro quo claim. Hostile work environment claims—which by “[t]heir
very nature involve[] repeated conduct,” Morgan, 536 U.S. at 115—are distinct from
Copeland’s quid pro quo claim here—which involves a single, discrete act, Am. Compl.
25. See also Gary, 59 F.3d at 1395 (describing the distinction between quid pro quo and
hostile work environment claims). Consequently, because the only unwelcome sexual
advance or request for sexual favor in Copeland’s quid pro quo claim is time-barred, the

District is entitled to summary judgment as a matter of law as to Count II.

11
C. Plaintiff Exhausted Her Administrative Remedies Concerning Some—
but not all—of Her Retaliation Claim (Count ITI).

The District argues that two of the alleged retaliation incidents in her COD—the
downgrading of her eefoemause evaluation and denial of her FMLA request—are time
barred. Def.’s Mot. at 18-19. “A discrete retaliatory ... act ‘occurred’ on the day that it
‘happened,’” and “[a] party, therefore, must file a charge within ... 300 days of the date of
the act or lose the ability to recover for it.” Morgan, 536 U.S. at 110. Unlike hostile work
environment claims, “discrete acts that fall within a statutory time period do not make
timely acts that fall outside the time period.” Jd. 112. Therefore, Copeland can only
recover for acts that fell within the 300-day period prior to her COD—.e. acts that occurred
on or after May 12, 2013.

Here, Copeland alleges that Riddick retaliated by downgrading her performance
evaluation, which occurred between September 2011 and October 2012, and denying her
FMLA request, which occurred in February 2006. See Def.’s Exs. 6, 7 (performance
evaluations); Def.’s Exs. 16-18 (FMLA leave request, determination, and denial).’ Both
of these events, however, occurred well before May 12, 2013 and are thus time barred from
recovery.

As such, the District is entitled to summary judgment on Count III to the extent
Copeland relies on the alleged retaliatory acts of the downgrade in reviews of her

performance between September 2011 and October 2012 and the denial of her FMLA

 

’ According to the District, this is the only FMLA leave denial in Copeland’s personnel
file, Def.’s Mot. at 18, and Copeland has not identified a more recent denial.

12
request in 2006.8 The alleged retaliatory acts that occurred on or after May 12, 2013,
however, are not time barred, and I address them further below.

Ill. Hostile Work Environment Sexual Harassment.

In Count I, Copeland alleges that Riddick made unwanted sexual comments and
advances that created “a blatantly hostile work environment in violation of Title VII” and
that the District “failed to prevent and remedy the sexual harassment and hostile workplace
to which [p]laintiff was exposed ....”- Am. Compl. {ff 20-21.

In its motion for summary judgment, the District contends that it is entitled to the
Faragher/Ellerth affirmative defense because DOC exercised reasonable care to prevent
and correct promptly any sexually harassing behavior and Copeland failed to take
advantage of DOC’s preventative or corrective opportunities. Def.’s Mot. at 23-29. In the
alternative, the District argues that Copeland’s hostile work environment sexual
harassment claim fails because “Riddick’s alleged comments were not pervasive and
continuous enough to create a hostile work environment” and Copeland failed to put DOC
on notice of the hostile work environment. Jd. at 29-31. Specifically, the District contends
that Copeland’s testimony established that Riddick only made comments “every so often,”

meaning about every six months, and Riddick asked Copeland to go hand dancing

 

8 As discussed above, Copeland’s opposition argues broadly that her claims are not time
barred because Riddick’s comments were “ongoing in nature.” PI.’s Mot. at 16. This
argument fails for her retaliation claim for the same reason it fails for her quid pro quo
claim: acts of retaliation are discrete and not subject to the ongoing violations doctrine.
See Morgan, 536 U.S. at 110, 114 (rejecting the application of the ongoing violations
doctrine to retaliation claims).

13
“sporadically” on Fridays after work. Def.’s Mot. at 29-31. Further, the District argues
that Copeland does not know the specific dates of when Riddick made some alleged
comments, which would force the trier of fact to speculate as to when Riddick made them.
Id. Finally, the District contends that Copeland did not put DOC on notice that Riddick
was allegedly subjecting Copeland to a hostile work environment because she only
reported the “sit on lap” and “kiss me” comments in her COD. Id.

For the reasons explained below, regardless of the District’s Faragher/Ellerth
defense, [ find that no reasonable jury could conclude that Riddick’s alleged comments
were sufficiently severe, or pervasive, to subject Copeland to a hostile work environment
under Title VII.

Title VII prohibits an employer from discriminating against an employee “with
respect to his compensation, terms, conditions, or privileges of employment because of
such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).
To make her prima facie case of hostile work environment sexual harassment under Title
VII, Copeland must show: (1) she was a member of a protected class; (2) she was subjected
to unwelcome sexual harassment; (3) the harassment was based on sex; (4) the harassment
unreasonably interfered with her work performance and created an intimidating, hostile, or
offensive working environment; and (5) the District may properly be held liable. Davis v.
Coastal Int'l Sec., Inc., 275 F.3d 1119, 1122—23 (D.C. Cir. 2002) (citation omitted).

In our Circuit, “a plaintiff asserting a hostile work environment faces a high hurdle.”
Fields v. Vilsack, 207 F. Supp. 3d 80, 92 (D.D.C. 2016). Title VII does not protect against

“ordinary tribulations in the workplace.” Faragher, 524 U.S. at 788. Indeed, Copeland

14
must show that her “workplace [was] permeated with discriminatory intimidation, ridicule,
and insult that [was] sufficiently severe or pervasive to alter the conditions of [her]
employment and create an abusive working environment.” Harris v. Forklift Sys. Inc., 510
U.S. 17, 21 (1993) (citation omitted). The Court must consider “the totality of the
circumstances, including the frequency of the discriminatory conduct, its severity, its
offensiveness, and whether it interferes with an employee’s work performance.” Baloch
v. Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008) (citing Faragher, 524 U.S. at 787-
88).? But “even multiple instances of physical contact and sexual advances may not be
sufficient to meet the demanding legal standard for a_ hostile work
environment.” Bergbauer v. Mabus, 934 F. Supp. 2d 55, 77 (D.D.C. 2013).

Here, Copeland alleges that Riddick created a hostile work environment through a
series of inappropriate remarks about her body and clothes, through his request for a kiss,

and through his repeated requests to go out with him.'® But Copeland does not recall when

 

’ As discussed above, the allegations related to Copeland’s hostile work environment claim
are not time barred as long as they are “part of the same unlawful employment practice.”
See supra Sec. ILA. (citing Morgan, 5365 U.S. at 122). Consequently, I consider all of
Riddick’s alleged comments and advances in determining whether these comments were
sufficiently severe or pervasive.

'0 As for the “sit on lap” comment, the record shows that this comment was not directed at
Copeland—she just witnessed it. While not dispositive, “[iJncidents involving only
statements made by third parties to third parties, and not directed to the plaintiff, are
generally considered too attenuated to support an inference that that the plaintiff was
subjected to a hostile work environment.” Burton v. District of Columbia, 153 F. Supp. 3d
13, 87 (D.D.C. 2015); see also Byrd v. Vilsack, 931 F. Supp. 2d 27, 47 (D.D.C. 2013)
(“[C]onduct directed at others rather than at plaintiff ... is less indicative of a hostile work
environment.”) (quotation and citation omitted). Here, Copeland fails to provide any

15
most of these comments were made. PI. Dep. P36:18-P37:4. Rather, Copeland testified in
her deposition that Riddick only made these comments about every six months. Jd.
Further, Riddick only asked Copeland to go dancing with him “sporadically” after work.
Id. P103:3-8. Copeland does not raise any allegations that Riddick made any inappropriate
physical contact.

Unfortunately for Copeland, the alleged incidents of harassment, either standing
alone or in the aggregate, are insufficiently severe, or pervasive, to create an actionable
hostile work environment under Title VII. While the comments Riddick allegedly made
are undoubtedly inappropriate in the workplace, they were infrequent—amounting to a few
comments per year—and insufficiently severe. Indeed, courts in our Circuit have granted
summary judgment to the employer for conduct that is more pervasive or severe than what
Copeland alleges here. See, e.g., Bergbauer, 934 F. Supp. 2d at 78 (Lamberth, J.) (finding
no hostile work environment when a co-worker made compliments regarding a female
employee’s appearance, several inappropriate suggestive comments, and one crass sexual
joke about oral sex); Akonji v. Unity Healthcare, Inc, 517 F. Supp. 2d 83, 97-98 (D.D.C.
2007) (Bates, J.) (finding no hostile work environment when a female employee was
subjected to five incidents of sexual harassment by different co-workers over an eighteen-
month period, including a co-worker touching her and attempting to kiss her, a co-worker

touching her thigh, a co-worker asking her on a date, and a co-worker calling her beautiful);

 

evidence—other than her conclusion that Riddick’s comment was “offensive”—that would
support a hostile work environment claim based, in whole or in part, on this comment.

16
Carter v. Greenspan, 304 F. Supp. 2d 13, 25 (D.D.C. 2004) (Huvelle, J.) (finding no hostile
work environment when a co-worker caressed the plaintiff on his knee, placed her breast
on his arm, and placed her fingers on his buttocks). Title VII is not a “general civility
code,” Faragher, 524 U.S. at 788, and Copeland’s allegations against Riddick do not
amount to an actionable claim.

In response, Copeland merely argues that Riddick’s conduct must be
“contextualized.” Pl.’s Opp. at 9 (citations omitted). While this is true, Copeland fails to
identify any facts that might put Riddick’s comments in the context of an actionable Title
VII claim. Instead, she argues that “Riddick ... deliberately intimidated, frustrated, and
repeatedly made comments and advances toward [p]laintiff in a sexually offensive manner,
thus creating a blatantly hostile work environment in violation of Title VI] ....” Jd. As if
to emphasize the conclusory nature of this statement, Copeland cites only to her Amended
Complaint. This argument is woefully insufficient to create a genuine dispute of material
fact. See Pub. Citizen Health Research Group v. FDA, 185 F.3d 898, 908 (D.C. Cir. 1999)
(Garland, J., concurring) (“Conclusory allegations unsupported by factual data will not
create a triable issue of fact.””) (quoting Exxon Corp. v. FTC, 663 F.2d 120, 126-27 (D.C.
Cir. 1980)).

Because no reasonable jury could conclude that Riddick’s alleged comments were
sufficiently severe or pervasive to create a hostile work environment, I grant the District’s

motion for summary judgment as to Count I.!!

 

'l Because summary judgment is appropriate for the District based on the merits of
Copeland’s Title VII claim, I need not reach the District’s argument that it is entitled to

17
IV. Retaliation Claim.

Copeland’s third claim alleges that Riddick retaliated against her after she reported
in 2012 the “kiss me” comment “by causing her workload to be increased, denying her the
opportunity to successfully apply for jobs in other places, denying her request for FMLA
leave, and downgrading her employment ratings.” Am. Compl. § 28. Copeland testified
that retaliatory conduct regarding her attempts to apply for jobs in other places included
the denial of a lateral transfer, an unsuccessful application to be a sex offender registrant
with the Court Services and Offender Supervision Agency (“CSOSA”), a federal agency,
and additional unsuccessful applications to other employers. Pl. Dep. P82:8-P84:10,
P17:3-10, P25:12-21. In her testimony, Copeland also alleged that she was denied a
training opportunity. Pl. Dep. P164:17-P166:6. The District argues that these alleged
retaliatory actions either do not amount to an “adverse employment action” or that Riddick
was not involved in these alleged retaliatory actions. Def.’s Mot. 35-38. Unfortunately for
Copeland, I agree with the District.

Title VII prohibits an employer from retaliating against an employee because the
employee “opposed” a practice proscribed under Title VII or because the employee “made
a charge, testified, assisted, or participated in any manner in an investigation, proceeding,
or hearing” under Title VII. Id. § 2000e-3(a). A court analyzes a Title VII retaliation claim

using the McDonnell Douglas framework, McDonnell Douglas v. Green, 411 U.S. 792,

 

summary judgment under the Faragher/Ellerth defense or because Copeland failed to put
DOC on notice of her hostile work environment.

18
802 (1973), under which the plaintiff bears the initial burden of establishing a prima facie
case of retaliation: “(1) that [s]he engaged in statutorily protected activity; (2) that [s]he
suffered a materially adverse action by [her] employer; and (3) that a causal link connects
the two,” Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009). The burden then shifts
to the employer to articulate a legitimate, non-discriminatory reason for its actions.
McDonnell Douglas, 411 U.S. at 802. If the employer is successful, the burden shifts back
to the employee to prove “that a reasonable jury could infer that the employer’s given
explanation was pretextual and that this pretext shielded [retaliatory] motives.” Jackson v.
Gonzales, 496 F.3d 703, 707 (D.C. Cir. 2007) (citation omitted)!

In the context of a retaliation claim, “adverse actions” “encompass a broader sweep
of actions than those in a pure discrimination claim,” Balock, 550 F.3d at 1198 n.4, because
they “need not be employment-related or even occur in the workplace, nor must they result
in a materially adverse change in the terms of conditions of [one’s] employment,”
Nurriddin v. Bolden, 40 F. Supp. 3d 104, 116 (D.D.C. 2014). Nevertheless, the retaliatory

action must produce a material “injury or harm, meaning that it could dissuade[] a

 

12 Under our Circuit’s precedent, if—after careful consideration of an employer’s
evidentiary proffer, Figueroa v. Pompeo, 923 F.3d 1078, 1087 (D.C. Cir. 2019) (citation
omitted)—the employer carries its burden of establishing a legitimate, non-retaliatory
reason for its action, the McDonnell Douglas framework is essentially irrelevant,
Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493-94 (D.C. Cir. 2008). But, where
the employer does not assert a legitimate, nondiscriminatory reason for the decision, the
court must evaluate plaintiff's prima facie case. Jd. at 494 n.2. For the remaining
retaliatory claims, the District does not provide a legitimate, non-retaliatory reason; the
District merely attacks Copeland’s prima facie case.

19
reasonable worker from making or supporting a charge of discrimination.” Burlington N.
& Santa Fe Ry. Co., 548 U.S. at 68 (quotation and citation omitted).

As an initial matter, any retaliatory action taking place prior to May 12, 2013 is time
barred. Consequently, I need not address Copeland’s allegations regarding her
performance downgrade between September 2011 and October 2012 and the denial of her
FMLA request in 2006. I will, however, review each of the remaining alleged retaliatory
events in turn.

A. Increased Work Load.

Copeland alleges that Riddick unlawfully retaliated by increasing her workload.
Am. Compl. § 30. In support, she testified that Riddick assigned her to work in a new unit
that opened for inmates and that she was not given “forenotice” of the new assignment. PI.
Dep. P76:8-P77:15. Additionally, because the new unit was in a different location,
Copeland had to move offices, which reportedly caused her other assignments—such as
intakes, status reports, and emails—to get backed up. Jd. Finally, Copeland testified that
her workload increased when she was asked to give instructions to a less senior case
manager. Jd. P79:15-P80:21.

“(Increased work must be frequent or particularly onerous to be material; otherwise
they are de minimis and ‘trivial.’” Morales v. Gotbaum, 42 F. Supp. 3d 175, 198 (D.D.C.
2014). Here, Copeland’s allegations concerning the increased workload are no different
than what most employees expect under the constraints of a typical professional working
environment. Further, the fact that she was asked to give instructions to a less senior case

manager is a common workplace occurrence, and Copeland does not demonstrate any

20
adverse effect because of that request. At best, Copland has only provided evidence that
Riddick’s action amounted to a workplace inconvenience. But such an inconvenience does
not amount to an adverse action because no reasonable jury could find that it would have
dissuaded a reasonable worker to continue pressing their charge of discrimination.
Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68.

B. Denial of Lateral Transfer.

Copeland testified that Riddick denied her request to transfer to a less stressful unit,
such as a housing unit, within DOC. Pl. Dep. P82:8-P84:10. By way of comparison,
Copeland stated that her unit had 160 inmates, but newer employees worked in units with
forty inmates. Jd. P84:8-10. The only evidence that this denial amounted to an adverse
action is that, if granted, the new unit would have caused Copeland less stress. Pl. Dep.
P82:8-P84:10. Copeland’s stress is certainly relevant to her subjective injury, but it does
not demonstrate an objective harm. Holcomb v. Powell, 433 F.3d 899, 902 (D.C. Cir. 2006)
(“Purely subjective injuries ... are not adverse actions ....”). As such, Copeland has failed
to demonstrate that a reasonable jury could find that Riddick’s alleged denial of her request
for a lateral transfer amounts to a sufficient deterrent to an employee continuing to press
their claim of discrimination. See Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68

C. Denial of Opportunities to Apply for Jobs.

Copeland claims that Riddick retaliated by denying her the opportunity to apply to
other jobs—both within and outside DOC—successfully. Am. Compl. § 30. In response,
the District proffers Copeland’s own testimony to establish that Riddick did not cause
Copeland’s inability to apply to other jobs successfully. Def.’s Opp. at 37-38 (citing

21
plaintiff's testimony). Unfortunately for Copeland, the record demonstrates that Riddick
was not involved in Copeland’s failure to acquire new employment, and no reasonable jury
could find otherwise.

Copeland testified that Riddick retaliated against her by interfering with her
application to CSOSA as a sex offender registrant. Pl. Dep. P19:12-20. But CSOSA is a
federal agency. And Copeland provides no evidence that Riddick—a supervisor in an
agency run by the District of Columbia—had any effect on her application to CSOSA.
Indeed, she testified that CSOSA did not hire her because she failed a typing test and
CSOSA wanted a male in the available position. P24:21-P25:11.

In addition, Copeland testified that she applied for a position as a health care
specialist within DOC. Pl. Dep. P25:19-21. But she does not remember when she applied
for the position. Jd. P25:22-P26:8. What Copeland does remember, however, is that she
did not need a recommendation from Riddick in order to get the job, and she does not know
what role, if any, Riddick or her performance evaluation played in her not getting the job.
Id. P26:16-P27:5-9. Without any evidence linking Riddick to her unsuccessful job
applications to CSOSA or to the health care specialist position, no reasonable jury could
determine that Copeland was denied opportunities to apply for this job by Riddick.

Finally, when asked what other jobs she applied for, she testified, “I don’t remember
because I applied for so many.” Pl. Dep. P17:3-10. Such a conclusory statement cannot
support an actionable claim. Without more, no reasonable jury could conclude that
Copeland carried her initial burden of establishing a prima facie case because she did not

suffer any adverse action by Riddick.

aD
D. Denial of Training Opportunity.

Copeland mentioned briefly in her deposition that she suffered from retaliation
when she was denied training for “drug counseling” or something similar. Pl. Dep.
P164:17-P166:6. But Copeland testified that a different supervisor, Teresa Washington
(“Washington”)—not Riddick—denied her training request. Pl. Dep. P164:17-P166:6.
Copeland’s only argument connecting Washington’s denial with Riddick was her belief
that “supervisors work together.” Jd. While I must make all reasonable inferences in favor
of plaintiff, without any evidence linking this alleged retaliatory event to Riddick, I have
no basis upon which to make that inference here. Consequently, Copeland has not
demonstrated that she suffered an adverse employment action by Riddick.

In response to the District’s arguments that the alleged retaliatory acts did not
constitute a materially adverse action, Copeland contends broadly that “context matters”
and that each retaliatory act must be examined on a “case-by-case basis.” PIl.’s Opp. at 9
(citations omitted). But Copeland does not cite to any facts or law that might put these
retaliatory acts in the purview of Title VII.

Furthermore, Copeland argues that the temporal proximity of the alleged retaliatory
events and her report of the “kiss me” comment creates an inference of a causal connection
between her protected activity and the resulting retaliation. Jd. at 10-11. But this argument
is misplaced. Even if Copeland established causation through temporal proximity, she
cannot recover for retaliation by Riddick when the facts demonstrate that she did not suffer

any adverse employment action by Riddick in the first place. Because no reasonable jury

23
could find that Riddick’s alleged retaliatory acts violate Title VII, the District is entitled to
summary judgment on Count III.
CONCLUSION

For all of the foregoing reasons, defendant’s motion for summary judgment [Dkt.
# 47] is GRANTED. Defendant’s motion is GRANTED as to Count I because there is no
genuine issue of material fact that Riddick subjected plaintiff to an actionable hostile work
environment, to Count II because plaintiffs guid pro quo claim is time barred, and to Count
III because there is no genuine issue of material fact that plaintiff was retaliated against by
Riddick and suffered a materially adverse action by her employer when she filed her
complaint with DOC in January 2012. An order consistent with this decision accompanies

this Memorandum Opinion.

 

RICHARD J. LFON
United States District Judge

24